Citation Nr: 1607404	
Decision Date: 02/25/16    Archive Date: 03/04/16

DOCKET NO.  04-43 822	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to service connection for psychiatric disability, claimed as depression, anxiety, panic attacks, and posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Hampton, Associate Counsel

INTRODUCTION

The Veteran served on active duty from September 1968 to May 1970.  This case comes before the Board of Veterans' Appeals (Board) on appeal of a June 2004 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.

The Veteran was afforded a Travel Board hearing before the undersigned Veterans Law Judge in May 2015.  Subsequently, the Veteran was notified in a June 2015 letter that audio malfunctions had prevented any transcript of the hearing from being produced.  He was informed of his options for another Board hearing and that the Board would assume that he did not want another hearing if he did not respond to the letter within 30 days.  The Veteran did not respond to the letter.

The record before the Board consists of electronic records within Virtual VA and the Veterans Benefits Management System (VBMS).

The scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and other information of record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Accordingly, the Board has characterized the psychiatric claim as reflected on the title page.


REMAND

The Board is of the opinion that additional development is required before the Veteran's claim is decided.

The Veteran has claimed that four stressors which occurred during his service in Vietnam are the cause of his current psychiatric disorder or disorders.  First, he asserted that while serving with the 228th Aviation Battalion, 1st Cavalry Division, he was involved with frequent mortar and rocket attacks that targeted helicopters parked close to where his unit was stationed.  Second, he asserted that he was attacked by rats both while sleeping and while on guard duty.  Third, he stated that a fellow service member living in his quarters was on drugs and kept his weapon loaded because he wanted to kill the unit's sergeant.  He and fellow service members felt that this individual might lose it and kill them in their sleep.  Fourth, he stated that while on guard duty with several other men who were on drugs, the other men started to freak out about the enemy attacking even though no one was out there at the time.  The Veteran stated that he was more worried about people like that with live ammunition and explosives than he was about being attacked by the enemy.  The Veteran has claimed that these experiences have caused him to have anxiety, panic attacks, symptoms of depression, and dreams about mortar attacks and rats, all of which have caused him sleeping problems for many years.  The Veteran's wife submitted a supporting statement in which she asserted that since meeting the Veteran in 1971 she has witnessed his depression, anxiety, panic attacks, and struggles with sleep, which she believes are due to his experiences in Vietnam.

The Board notes that certain of the Veteran's claimed in-service stressors are unlikely to have been recorded in official records.  These include the Veteran having been attacked by rats and having feared for his safety because of unstable fellow service members who were using drugs.  The Board, however, finds nothing in the record to contradict the Veteran's accounts of these experiences, and finds his statements to be credible.  However, any mortar and/or rocket attacks on the Veteran's unit during his service are likely to have been documented in official records.  The Board notes that the RO has not conducted any development to verify whether the claimed mortar and rocket attacks occurred.  Accordingly, the Board finds that a remand is necessary.  On remand, the RO or the Appeals Management Center (AMC) must contact the United States Army and Joint Services Records Research Center (JSRRC) to request records relating to whether the Veteran's unit, the 228th Aviation Battalion, 1st Cavalry Division, came under rocket or mortar attack while the Veteran was stationed in Vietnam between May 1969 and May 1970.  If necessary to cover the time period in question, multiple requests should be made.
 
The Board notes also that VA must provide a medical examination or obtain a medical opinion when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service, or establishing that certain diseases manifested during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) there is insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C.A. § 5103A(d)(2) (West 2014); 38 C.F.R. § 3.159(c)(4)(i) (2015).  The third prong, which requires that the evidence of record "indicate" that the claimed disability or symptoms "may be" associated with the established event, disease or injury is a low threshold.  McLendon, 20 Vet. App. at 83.  

In addition, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

In this case, the Veteran was afforded a VA examination in May 2003.  While the examiner found that the Veteran did not meet the criteria for a diagnosis of PTSD, he stated that "the diagnosis right now will be deferred."  The examiner did not discuss the Veteran's claimed symptoms of depression, anxiety, panic attacks, or any other psychiatric disorder.  Under these circumstances, the Board finds that a comprehensive VA psychiatric examination and opinion are warranted.

On remand, relevant ongoing medical records should be obtained.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, this case is REMANDED to the RO or AMC, in Washington, D.C., for the following actions:

1.  The RO or the AMC should undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claim.  If any requested records are not available, the record should be annotated to reflect such and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

2.  The RO or the AMC should undertake any indicated stressor development.  This must include a request to JSRRC for records relating to whether the 228th Aviation Battalion, 1st Cavalry Division, came under rocket or mortar attack between May 1969 and May 1970.  If necessary to cover the time period involved, multiple requests should be made.

3.  Then, the RO or the AMC should afford the Veteran a VA examination by a physician with sufficient expertise, to determine the nature and etiology of any acquired psychiatric disorders present during the period of the claim.  All pertinent evidence of record, including any response received from JSRRC pursuant to the instruction above, must be made available to and reviewed by the examiner.  Any indicated tests and studies should be performed.  

Based on a review of the Veteran's pertinent history and the examination results, the examiner should identify all acquired psychiatric disorders that have been present during the period of the claim.  A diagnosis of PTSD due to the in-service stressors claimed by the Veteran should be confirmed or ruled out.  If the examiner determines that PTSD has not been present during the period of the claim, he or she should explain why a diagnosis of PTSD is not warranted.  If PTSD is diagnosed, the examiner should identify the elements supporting the diagnosis.

With respect to each acquired psychiatric disorder, other than PTSD, that has been present during the period of the claim, the examiner should state an opinion as to whether it is at least as likely as not (i.e., at least 50 percent probable) that such disorder originated in service or is otherwise etiologically related to service.

In this regard, the examiner must discuss and consider the Veteran's competent lay statements and assume such statements are credible for purposes of the requested opinions.  Specifically, in forming an opinion, the examiner must consider and discuss the Veteran's statements concerning his exposure to rocket and mortar attacks in service, his having been attacked by rats on several occasions, and his fear of other members of his unit who were unstable drug users with access to weapons and explosives.

The examiner must provide a rationale for each proffered opinion.  If the examiner is unable to provide any required opinion, he or she should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.

4.  The RO or the AMC should also undertake any other development it determines to be warranted.

5.  Then, the RO or the AMC should readjudicate the issue on appeal.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




